internal_revenue_service appeals release number release date date date peery ane dear department of the treasury address any_reply to krkekkk employer_identification_number eee person to contact kkekk contact telephone number kekke fax number uil certified mail this is our final adverse determination with respect to your exempt status under sec_501 a of the internal_revenue_code code recognition of your exemption under code sec_501 is revoked effective june 20xx if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition from the united_states tax_court write to the united_states tax_court second street n w washington d c you are not operated exclusively for charitable educational or other exempt purposes you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 more than an insubstantial part of your activities were in furtherance of a non- exempt_purpose and you were operated for the purpose of serving a private benefit rather than public interests contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on form_1120 for any years which are still open under the statute_of_limitations based on the information you furnished it appears that returns should be filed beginning with the year ending may 20xx you should file any returns due for ' these years or later years with the department of the treasury internal_revenue_service center ogden ut as applicable for processing of income_tax returns will not be delayed because you have filed a petition for a declaratory_judgment under code sec_7428 if you have questions about this letter you may write to or call the contact person whose name telephone number and irs address are shown on the first page of this letter if you write please include your telephone number the best time for us to call you if we need more information and a copy of this letter to help us identify your account keep the original letter for your records if you prefer to call and the telephone number is outside your local calling area there will be a long distance charge to you the contact person identified on the front of this letter can access your tax information and help you get answers you also have the right to contact the office_of_the_taxpayer_advocate you can call and ask for taxpayer_advocate assistance or you can contact the nearest taxpayer_advocate office by calling or writing to local taxpayer_advocate sw for established irs procedures such as the formal appeals process the taxpayer_advocate is not able to reverse legally correct_tax determinations nor extend the time fixed by law that you have to file a petition in the u s tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling court room plantation fl taxpayer_advocate assistance is not a substitute sincerely yours amlorshes a rowing is acting appeals team manager cc kkeek kkk department of the treasury taxpayer_identification_number ein form tax_year s ended contact numbers telephone fax date legend org name of organization ein ein of organization org certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the intemal revenue code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f lf we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to call if we need to contact you thank you for your cooperation enclosures publication publication report of examination sincerely moshe a keamiig marsha ramirez director eo examinations letter catalog number 34809f schedule number or exhibit form 886-a rev date explanations of items name of tenpayer 5-x-200x 5-x-200x tax identification_number year period ended org ein legend org name of organization ein ein of organization nn name of individual loc location st state rr related_organization x amount x year wb website em email addre sec_1 whether org hereafter referred to org is operated exclusively for exempt purposes described within the meaning of internal_revenue_code sec_501 whether org is engaged primarily in activities that accomplish an exempt_purpose whether more than an insubstantial part of org activities are in furtherance of a non-exempt purpose whether org is operating to serve a substantial private interest rather than a public interest whether any part of the net_earnings of org inured to the benefit of private shareholders and individuals facts background org was incorporated may x 200x in the st the articles of incorporation state that the corporation is organized exclusively for religious charitable scientific literary and education purposes within the meaning of sec_501 of the internal_revenue_code_of_1986 or the corresponding provision of any future united_states internal revenue law the following individuals are listed as the initial board_of directors nn nn nn the address provided for the initial board_of directors was loc no officers were listed in the articles of incorporation form_1023 application the organizations form_1023 states their purpose is to promote social welfare and educate debtors consumers and general_public with respect to financial obligations and potential problems which may arise from use of credit card financing and other debt their primary activity shall consist of a debt assistance service which is designed to alleviate onerous interest rates and or financing costs charged by some creditors to consumers this activity will allow the organization to assist such consumers with their financial obligations educational information will be supplied so that the consumer may be apprised of how to avoid specific financial pitfalls their second activity shall consist of multimedia and seminar campaign designed to increase general_public awareness of credit card debt the activities were initiated on june x 200x and conducted at the corporate offices primarily by and through president trained professionals including attorneys cpa's and experienced schedule number or exhibit form 886-a rev date explanations of items nate - name of taxpayer org tax identification_number -x-200x 5-x-200x year period ended ein client support personnel the income shall generate from x to x of financial support from business organizations which deal with consumers who engage the filing organization's services the remaining source of financial support shall consist of private contributions the organization indicated it was an out growth of rr rr and more than x of the board_of directors serves as directors rr see exhibit 2-form correspondence between the internal_revenue_service irs and org letter dated noveniber x 200x corresponding to a request of additional information during the application process e the board_of directors were expanded to include three unrelated directors nn-president nn-director-brother of president nn nn-employee of org nn- nn e seminars-the applicant is awaiting c determination before commencing operations hence educational benefits including seminars have not begun seminars are planned to take place periodically at least quarterly with notice given to the general_public through websites there will be no fee charge for the seminars and will be open to anyone who is interested however the educational information will be geared to the average american consumer whether poor or middle class the activity is the applicant's exempt_purpose ie consumer education debt assistance service-consumers request applicant's assistance through various means upon contacting the client it is determined if consolidation is a viable option based upon information submitted and clients' responses to counselors inquiries at that time a program is individualized for the client based on the creditors they are requesting assistance with if the client is prepared to commit to timely and consistent payments toward the goal of becoming debt free letters of proposal are sent to the creditors which include a monthly payment that is applicable based on the clients' balance their history with that creditor and the corporate policy of the specific creditor regarding their participation in credit counseling programs once creditors respond verifying information and acceptance of terms the program is put into place see exhibit for copy of form_1023 and exhibit for correspondence 11-x-200x and 11-x-200x in a letter dated december x 200x the service recognized org as exempt from federal_income_tax as an organization described in sec_501 of the internal_revenue_code an advance_ruling was made on its private form 886-a department of the treasury - internal_revenue_service page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer year period ended --____ tax identification_number 200x 5-x-200x org ein foundation status the service determined that org cold reasonably be expected to meet the requirements of a publicly_supported_organization described in sec_509 and sec_170 activity description the primary activity engaged in by org during the years may x 200x and may x 200x is the enrollment of clients in debt management plans dmp's dmp's specifically designed for each individual that calls the organization or visits the organizations website wb if someone elects to join the program it will be considered a debt management plan taking into consideration a myriad of components that together with counseling sessions and budget analysis establish their dmp upon entering a dmp clients are charged a set up enrollment fee which ranges from dollar_figurex to dollar_figurex a monthly service fee which ranges from dollar_figurex to dollar_figurex is assessed based on the number of creditors a client has and are in place to cover overhead charges necessary to provide service to the client including the cost of telephone calls postage photocopies facsimile charges bank fees data processing and account servicing a dollar_figurex monthly ach fee is charged to all accounts that have automatic debit of their payments in addition to the fees assessed the client has to pay the necessary monthly payments that are required by the creditor consumer education is offered free of charge to all who wish to attend for the year ended may x 200x org had x participants receiving monthly financial education news letters free of charge and for may x 200x there were x participants receiving monthly financial education news letters free of charge for the years under examination there were no educational seminars the only educational material disseminated was via e-mail or regular mail org's e-mail address for newsletters is em the regular e-mail address is em monthly newsletter topics consisted of e e january-200x-knee deep in debt understanding vehicle financing credit card warnings home equity credit lines february-200x-new appliances and the extended warranty money saving reasons to get organized save money without really trying improve your personal finance march-200x-team work needed groceries discoveries lunch club site seeing april-200x-save a fortune hurry smartest money moves to make now what's the best index fund’ make money by have a party may-200x-beat high prices on popular services choosing a financial planner the hottest jobs now and future when is e-mail banking a good deal internet sales_tax and junk mail checks-what's next june-200x-live well for half as much beat the urge to splurge finding the money to build the rainy-day fund student_loan up-date the key-pay less using your computer form 886-a department of the treasury - internal_revenue_service page schedule number or exhibit form 886-a rev - date explanations of items name of taxpayer tax identification_number year period ended 5-x- 200x 5-x-200x org bin e e e e e e e e e e e july-200x-credit counseling bonus the willingness to pay factor know what you can afford august-200x-none september-200x-start with small savings bundle your insurance altering credit card spending october-200x-credit cards yuppie food stamps irrational financial decisions behavior when the red flag should be up november-200x-credit cards terms you should know annual fees december-200x-none january-200x-loans interest rates february-200x-debt collection abuse march-200x-the equal credit opportunity act april-200x-declaring filing bankruptcy may-200x-financial planning during the examination years may x 200x and may x 200x on the form_990 returns org has reported 5-x-200x 5-x-200x income fair share contributions enrollment contributions client services fees total k x x k x x x k program service expenses counseling services-multimedia and seminars designed to increase general public's awareness of credit card debt client services-debt assistance to debtors designed to alleviate onerous interest rates and or financing costs charged to consumers total program service expenses x ik x bx x x kx xk fair share revenues are generally recognized when funds are received from the client and subsequent disbursements are made to the client's creditors enrollment fee revenues are generally recognized when the client enrolls in the program interviews with client have been conducted payment is collected and negotiations on the client's behalf have commenced client service fees are recognized when the monthly payments are received from the client credit_counseling_services are provided primarily by telephone when a consumer completes an internet application the counselor reviews the information and proceeds to call the consumer the counselor asks form 886-a department of the treasury - internal_revenue_service page schedule number or exhibit form_8 - a rev date explanations of items name of taxpayer tax identification_number year period ended 5-x- 200x 5-x-200x org ein the consumer if they are looking for help with their debt if the answer is yes then the counselor proceeds with a specific pitch the pitch is in relevant part as follows well here's what i'll do for you i'm going to give you an explanation on the type of service we provide and we'll just take it from there we are a501 c non-profit debt management service and the first thing we're going to do is give you the ease and convenience of one monthly payment we're going to take all your accounts roll them into one payment for you and we take that payment and disburse it to your creditors monthly and it will be disbursed according to new guidelines now of course the new guidelines will be the lower interest rates we achieve for you what i would like to do for you is work you up a quote and with that i can show you a total monthly payment and length of time on our program as opposed to what it would currently take you do you have the names and balances of the creditors you owe i do need to cover our fees for our services the set up fee will be from dollar_figurex to dollar_figurex service fee will be from dollar_figurex to dollar_figurex per month or statutory requirements well the next step is up to you if you would like to com aboard the program i would fax you our agreement and you send two pages back today those two pages are the authorization page and ach debit form with those two pages back today you authorize me to draw up letters of proposal for each of the accounts in question log you into the data base as a new client and put your file under lock and key in my desk or statutory requirements the a welcome letter creditor information form service agreement disbursement authorization form ach debits form for which a dollar_figurex administrative fee is added monthly to withdraw the funds per transaction monthly household expense form and a monthly budget form is faxed to the client to complete and return once the information is received then the process begins to be hired as a credit counselor at org a person had to have a high school diploma or passed the general education development tests and previous credit counseling experience preferred their duties consisted of evaluating and contacting leads assigned by credit counseling manager review clients financial circumstances evaluate appropriateness of dmp explain terms of dmp communicate with clients prior and subsequent to signing and returning the service agreements see exhibit for scripts used by counselors exhibit for client welcome package and exhibit for credit counselor job description generally the client's first initial payment is used as the service fee for org and the remaining payments are for monthly fees and distribution to creditors the payments to org from clients are made primarily by way of electronic funds transfer org receive fairshare payments from creditors that participate in the dmp org did not retain any records pertaining to telephone calls during the examination period electronic telephone records are only retained for a very short_period of time they do not record the conversations of the counselors during the examination the eo agent and case manager listened to a small number of telephone calls during the actual sessions a number of the calls were counselors returning the potential clients call in which they forms 86-a_ page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org ein yearipertoc ended 200x 5-x-200x x left messages the typical message informed the potential client that they were returning their call and informed them they could lower the interest rates on their debt assist them in managing their debt and help them get out of debt within a reasonable amount of time on another call the counselor discussed the client's debts credit cards and cell phone bills counselor explained the organization is a sec_501 debt management service_organization and described the services-to lower interest rate and lower payments counselor explained the credit score and how it is determined and further discussed what cards to keep and what to put in the dmp counselor explained the debt management program and monthly fee of dollar_figurex bank fee dollar_figurex set up fee dollar_figurex and payments to creditors are tax deductible the client informed their monthly income is dollar_figurex and they will complete and e-mail the welcome packet the call was then terminated during the monitoring of the calls it was noted that the counselor did not suggest or inquire about other means of paying off consumer debt such as taking out a loan or home equity loan or selling assets they did not discuss why they were having financial problems how to prevent from getting in the situation again or creating a budget they were only concerned about enrolling the clients in the dmp see exhibit for notes of counselor's calls org acquired the services of rr rr a for-profit entity that was incorporated on july x 200x by nn the current president of org nn-brother vice president and nn-grandmother treasurer rr provided web links on behalf of org so customers could retrieve information on the debt management services in 200xk rr charged dollar_figurex per lead whereas rr charged dollar_figurex rr charged dollar_figurec and rr charged dollar_figurec in 200x rr charged dollar_figurex per lead whereas rr charged dollar_figurex rr charged dollar_figurex org paid rr dollar_figurex 200x and dollar_figurex in 200x to provide web links to customers on january x 200x nn an employee of org became the president of rr on june x 200x rr voluntarily dissolved see exhibit for copies of corporate documents of rr exhibit for a description of the services rendered to org by rr exhibit for a copy of lead contracts exhibit for brokers productivity reports internal_revenue_service valuation engineer report the valuation engineer was asked to evaluate the fair_market_value of payments made by org for advertising services performed by rr and nn president of org the valuation engineer is an employee of the internal_revenue_service large mid-size business division the report covers an opinion of fair_market_value of services such as production and transmission of debt management leads to org by rr and nn for the tax years ending 5-x-200x and 5-x-200x the engineer is of the opinion that dollar_figurex paid for the production and transmission of debt management leads is the fair_market_value for each lead and the dollar_figurex paid to rr and nn for production and transmission of debt management leads is above fair_market_value see exhibit for a copy of the engineer's_report form 886-a page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items tax identification_number ‘year period ended s-x- 200x 5-x-200x name of taxpayer org ein law organized and operated exclusively for exempt_purpose sec_501 of the internal_revenue_code provides that an organization described in sec_501 is exempt from income_tax sec_501 of the code exempts from federal_income_tax corporations that are organized and operated exclusively for charitable educational and other specified purposes provided that no part of the net_earnings inure to the benefit of any private_shareholder_or_individual sec_1 c - b i of the regulations provides that an organization is organized exclusively for one or more exempt purposes only if its articles of organization referred to in this section as its articles as defined in subparagraph of this paragraph a limit the purposes of such organization to one or more exempt purposes and b do not expressly empower the organization to engage otherwise than as an insubstantial part of its activities in activities which in themselves are not in furtherance of one or more exempt purposes sec_1_501_c_3_-1 of the regulations provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose the existence of a substantial nonexempt purpsse regardless of the number or importance of exempt purposes will cause failure of the operational_test 326_us_279 sec_1_501_c_3_-1gi of the regulations provides that an organization is not organized or operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest thus to meet the requirements of this subsection it is necessary for an organization to establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests prohibited private interests include those of unrelated third parties as well as insiders 70_tc_1037 92_tc_1053 private benefits include an advantage profit privilege gain or interest 78_tc_280 form 886-a page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items ‘yearfperiod ended s-x- 200x 5-x-200x name of taxpayer tax identification_number org ein sec_1_501_c_3_-1 of the regulations provides that the term charitable is used in sec_501 of the code in its generally accepted legal sense and includes relief of the poor and distressed or of the underprivileged as well as the advancement of education sec_1_501_c_3_-1 of the regulations provides that the term educational refers to educational purpose a the instruction or training of the individual for the purpose of improving or developing his capabilities or b the instruction of the public on subjects useful to the individual and beneficial to the community sec_1_501_c_3_-1 of the regulations provides that an organization may meet the requirements of sec_501 although it operates a trade_or_business as a substantial part of its activities if the operation of such trade_or_business is in furtherance of the organization's exempt_purpose or purposes and if the organization is not organized or operated for the primary purposes of carrying on an unrelated_trade_or_business in 326_us_279 the supreme court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 302_f2d_934 ct_cl the court considered the status of an organization that provided analyses of securities and industries and of the economic climate in general it sold subscriptions to various periodicals and services providing advice for purchases of individual securities the court noted that education is a broad concept and assumed arguendo that the organization had an educational purpose the court concluded however that the totality of the organization's activities which included the sale of many publications as well as the sale of advice for a fee to individuals was more indicative of a business than that of an educational_organization the court held that the organization had a significant non- exempt commercial purpose that was not incidental to the educational purpose and that the organization was not entitled to be regarded as exempt counseling as an educational charitable purpose the service has issued two rulings holding credit counseling organizations to be tax exempt revrul_69_441 1969_2_cb_115 granted sec_501 status to an organization with two functions educating the public about personal money management through films speakers and publications and providing individual counseling to low-income individuals and families as part of its counseling it established budget plans ie debt management plans for some clients the organization provided the debt management services without charge it was supported by contributions primarily from creditors by virtue of aiding low-income people without charge and providing education to the public the organization qualified for sec_501 page department of the treasury - internal_revenue_service form 886-a 200x 5-x-200x schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended 5-x- name of taxpayer org ein status moreover by educating the public on budgeting information buying practices and the sound use of consumer credit the organization was instructing the public on subjects useful to the individual and beneficial to the community id revrul_65_299 1965_2_cb_165 granted exemption to a sec_501 organization whose purpose was to assist families and individuals with financial problems and help reduce the incidence of personal bankruptcy its primary activity was meeting with these persons to analyze their specific financial problems and counsel on payment of their debts the organization advised applicants on pro-ration and debt payment negotiated with creditors and set up debt repayment plans it did not restrict its services to the needy the organization did not charge fees for counseling services it made a nominal charge for monthly pro-rating services to cover postage and supplies for financial support it relied upon voluntary contributions from local businesses lending agencies and labor unions the service maintained that the objective and activities of the agency contribute to the betterment of the community as a whole the district_court for the district of columbia held in the following two cases that the credit counseling organizations under consideration were operating exclusively for exempt purposes in consumer credit counseling service of alabama inc v united_states u s t c j d d c the court held that an organization that provided free information on budgeting buying practices and the sound use of consumer credit qualified for exemption from income_tax because its activities were charitable and educational the consumer credit counseling service of st is an umbrella organization made up of numerous credit counseling service agencies these agencies provided information to the general_public through the use of speakers films and publications on the subjects of budgeting buying practices and the sound use of consumer credit they also provided counseling on budgeting and the appropriate use of consumer credit to debt-distressed individuals and tamilies they did not limit these services to low-income individuals and families but they did provide such services free of charge as an adjunct to the counseling function they offered a debt management plan approximately x percent of a professional counselor's time was applied to the debt management plan as opposed to education the agencies charged a nominal fee of up to dollar_figurex per month for the debt management plan this fee was waived in instances when payment of the fee would work a financial hardship the agencies received the bulk of their support from government and private_foundation grants contributions and assistance from labor agencies and the united way an incidental amount of their revenue was from service fees the court determined that the organizations were exempt under sec_501 the organizations fulfilled charitable and educational_purposes by educating the public regarding the sound use of consumer credit without charge these programs instructed the public on subjects useful to the individual and beneficial to the community the counseling programs were also determined to be charitable and educational in nature the court concluded that the limited debt management services were an integral part of the agencies' counseling form 886-a department of the treasury - internal_revenue_service page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year pettod eden sx 200x 5-x-200x org ein function and thus charitable but stated further that even if this were not the case these activities were incidental to the agencies’ principal functions finally the court found that the law did not require that an organization must perform its exempt functions solely for the benefit of low-income individuals to qualify under sec_501 or to provide its services solely without charge nonetheless these agencies did not charge a fee for the programs that constituted their principal activities they charged nominal fees for services that were incidental moreover even this nominal fee was waived when payment would work a financial hardship counseling in other contexts has been held to be a tax-exempt charitable activity see revrul_78_99 1978_1_cb_152 revrul_76_205 1976_1_cb_154 revrul_73_569 1973_2_cb_179 and revrul_68_71 1968_1_cb_249 overwhelmingly the counseling activities described in these rulings were provided free of charge and the organizations were supported by contributions from the public the tax_court held that an organization that provided financial counseling and planning services to wealthy individuals who contributed to various religious organizations was not exempt from federal_income_tax 70_tc_1037 the court found that regardless of how the advice was characterized the primary activity was to assist wealthy individuals in reducing their tax burden and that this activity served the private interests of individuals rather than a broad public interest charitable purpose charitable_class as noted above the term charitable includes relief of the poor and distressed sec_1 c - d the service determined that an organization that aided low-income individuals families with financial problems and provided free counseling and a means for the orderly discharge_of_indebtedness operated for the exempt_purpose of relief of the poor and distressed revrul_69_441 1969_2_cb_115 in 505_f2d_1068 6th cir the hospital asserted it provided medical services to persons unable to pay records revealed the hospital actually provided a very little free charitable service the hospital's independent board_of directors executed a contract with a partnership that gave certain physicians control not only over the patients care but also over the income stream it generated the contract also guaranteed the physicians thousands of dollars in payments for various activities the court held that the hospital was not operated for charitable purposes but for substantial private benefit of the physicians substantial nonexempt purpose in scripture press foundation v united_states f ct_cl the court of claims found that the organization was directly involved in the conduct_of_a_trade_or_business for profit with religious objectives incidental to the business objective the organization published and sold religious literature ostensibly in furtherance of the purpose of upgrading the quality of teaching materials for bible instruction in sunday form 886-a page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org oo ‘ ein ‘year period ended s-x- 200x 5-x-200x schools it generated what the court termed very substantial profits f 2d pincite the court rejected the argument that profits alone preclude tax exemption but added if however defendant means only to suggest that it is at least some evidence indicative of a commercial character we are inclined to agree jd the court also observed that that there are many commercial concerns which sell bibles scrolls and other religious and semi-religious literature which have not been granted exemption as to that part of their business f 2d pincite fn consequently the court found that the organization's activities are of a nonexempt character in 70_tc_352 the tax_court concluded that an organization that operated a consulting service for rural-related policy and program development was not tax exempt the organization bsw provided its consulting services to tax-exempt clients charging fees such that bsw could retain a nominal administrative fee above the amount_paid to consultants the court focused on the organization's competition with commercial firms its failure to receive or solicit voluntary contributions and its failure to limit its clientele to sec_501 organizations the court stated competition with commercial firms is strong evidence of the predominance of nonexempt commercial purposes t c pincite the court of claims held that easter house an organization that provided counseling service for fees to mothers placing children for adoption did not qualify for exempt status because it had a primary business_purpose placing it in competition with commercial organizations providing similar services easter house v united_states cl_ct aff'd without published opinion 846_f2d_78 fed cir cert_denied 488_us_907 easter house counseled mothers further only if the mother had a financial need and was placing the adoption of her child through the organization the organization's fee structure made it unreachable for a sizeable segment of the population usually the fee the adoptive parents paid more than covered all services the organization it provided the organization did not solicit or receive contributions the court of claims stated that providing adoption services with educational and charitable services to the unwed mothers and children is not in and of itself an exempt_purpose activity id the court in easter house supra established the following factors characterizing a commercial operation e e e e substantial profits substantial capital surplus accumulation compared to direct expenditures_for charitable and educational_purposes funding only from fees charged no solicitation of funds from federal state or local sources run by paid staff only and no volunteer help the court stated while these factors standing alone may or may not reflect the dominant commercial character of an organization their totality distinguishable from a commercial adoption agency cl_ct pincite support the conclusion that the operation is not page department of the treasury - internal_revenue_service form 886-a schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number ‘year period ended x 200x 5-x-200x org ein the district_court for the district of columbia held that arlie foundation an organization that carried out the exempt purposes for which it was formed organizing hosting conducting and sponsoring educational conferences at its facilities was nevertheless not operated exclusively for exempt purposes 283_fsupp2d_58 d d c the organization derived substantial income from activities such as weddings and special events placing it in competition with other commercial and non-commercial of a commercial nature and purpose id pincite entities the court stated that this constitutes strong evidence furthermore though the organization contended most of its bookings were the result of word-of-mouth referrals it maintained a commercial website and paid significant advertising and promotional expenses id pincite private benefit sec_501 -1 c provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose id sec_1_501_c_3_-1 provides that the operational_test is not satisfied where any part of the organization's earnings inure to the benefit of private shareholders or individuals and where the organization serves a private rather than a public interest an organization must establish that it serves a public rather than a private interest and that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 ii the courts in the following cases have ruled an organization was not entitled to exemption under sec_501 because it was operated for the benefit of private interests and more than an insubstantial part of its activities furthered a nonexempt purpose in 71_tc_1067 aff'd in unpublished opinion 647_f2d_170 9th cir several for-profit organizations exerted significant indirect control_over est of hawaii an entity applying for exempt status through contractual arrangements the tax_court concluded the for-profits were able to use the non-profit as an instrument to further their for-profit purposes id neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently the tax_court held that est of hawaii did not qualify as an organization described in sec_501 id private benefits can include an advantage profit fruit privilege gain or interest 78_tc_280 page department of the treasury - internal_revenue_service form 886-a year period ended 5-x- 200x 5-x-200x schedule number or exhibit form 886-a rev date explanations of items tax identification_number name of taxpayer org ein at issue in 113_tc_47 affd 242_f3d_904 9th cir was whether the organization's activities should preclude its recognition as exempt from federal_income_tax the entity was a wholly-owned subsidiary of an exempt health care system and participated as general_partner with a for-profit corporation redlands surgical services argued that its activities furthered exempt purposes by promoting health and providing access to care for the community regardless of ability to pay the service contended that it was not operated exclusively for charitable purposes because it operated for the benefit of private parties it failed to benefit a broad cross-section of the community the court held the organization ceded effective_control to for- profit parties conferring significant private benefits on them therefore it was not operated exclusively for charitable purposes within the meaning of sec_501 jd in the 37_f3d_216 cir the court held that the counseling services provided by the organization and legal activities performed were not exclusively charitable in nature since the organization's social and legal services comprised approximately of its activities and were not primarily for the benefit of the public the fifth circuit held that the tax_court properly found as a matter of law that the organization's non-exempt activities were more than insubstantial f 3d pincite the tax_court stated in 92_tc_1053 that they have consistently recognized that while private benefit and inurement prohibitions share common and often overlapping elements the two are distinct requirements which must independently be satisfied citations omitted the presence of private_inurement to an interested person or insider as to the organization violates both prohibitioris but the obdence of inurement does not mean the obdence of private benefit id the tax_court upheld the denial of exempt status to american campaign academy a school that trained individuals to fill positions in political campaigns because it found that the organization's activities benefited the private interests of certain entities and individuals who were not insiders as to the organization while the service contended the entity did not operate exclusively for an exempt_purpose because it engaged in activities that served private interests rather than a public purpose the organization argued that the political_party and candidates could not be construed as insiders of its organization the court held that prohibited private interests include those of third parties and that if more than an insubstantial part of the organization's activities further such private interests the organization is not operating exclusively for an exempt purposes with the meaning of sec_501 id pincite government's position we not operated exclusively for an exempt_purpose the government's position is that org does not operate exclusively for an exempt_purpose as required by irc c and therefore should no longer be exempt from federal_income_tax org's main activity is to operate a debt management program by offering debtors a way to consolidate creditor payments at a lower page department of the treasury - internal_revenue_service form 886-a schedule number or exhibit form 886-a rev date explanations of items tax identification_number year period ended 5-x- name of taxpayer org ein 200x 5-x-200x interest rate it collects and disburses the payments for a monthly administrative fee like the organization in better business bureau supra org's activities serve a commercial purpose it operates substantially for the benefit of private interests contrary to sec_1_501_c_3_-1 org has not established it serves a public rather than private interest as required by sec_1_501_c_3_-1 ii not operated exclusively for an educational purpose org is not operated exclusively for charitable purposes described in sec_501 which includes education while org's activities include some amount of public education and individual training they are not exclusively educational org's dmp activities constitute almost all of its activities like the organization in american institute for economic research v united_states supra org has a substantial non-exempt commercial purpose by any measurement its primary activity is the operation of its dmp org's educational activities do not resemble the exempt educational organizations described in revenue rulings or in the case of consumer credit_counseling_services of alabama inc vs u s supra unlike the organizations described in revenue rulings and the majority of org's communication activity does not include educating individuals or families on budgeting buying practices or the sound use of consumer credit unlike the individuals and families in revenue rulings and as well as those in consumer credit_counseling_services of alabama supra org's clients made more than a nominal payment for org's services dmp payment processing org received significant fair share income not contributions from credit card companies see rev ruls and it did not receive voluntary contributions from community businesses labor unions government and private_foundation grants or united way see revrul_65_299 and consumer credit_counseling_services of alabama supra org did not negotiate with clients' creditors on their behalf each creditor maintains there own predetermined fair share percentage based on client acceptance org does not have agreements with creditors fair share determination and distributions are at the discretion of each individual creditor org's board_of directors was not from the community at large the board mainly consisted of relatives of the president and employees of org form 886-a page department of the treasury - internal_revenue_service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year pertod ended 5-x- 200x 5-x-200x org ein org hires the rr to train and certify the counselors on a bi-annual basis or as needed the training is done over a three day period and in house training is for one month the public is maue aware of org mainly through the internet or referrals form existing or past clients ifa potential client is interested in obtaining more information about org they can complete a free no obligation assessment of their financial well being if a potential client decides to participate in the program they may call org to join the dmp the content of the telephone conversations between org counselors and potential clients did not appear to be educational the telephone calls were generally less than x minutes in that amount of time it would be difficult to obtain all the financial information required for dmp enrollment and provide financial education to the caller org counselors needed to keep the calls time low in order to handle to handle the volume of callers to determine the content of the telephone calls between org's counselors and potential clients irs agent and manager listened to a small number of live telephone calls during the actual sessions org did not make recordings of their telephone calls the educational content of almost all the calls were negligible a number of the calls were counselors returning the potential clients call in which they left messages or enrolling an individual in the dmp the typical message informed the potential client that they were returning their call and informed them they could lower the interest rates on their debt assist them in managing their debt and help them out of debt within a reasonable amount of time another call the counselor discussed the clients' debts credit cards and cell phone bills described the services to lower interest rate and lower payments during the monitoring of the calls it was noted that the counselor's did not suggest or inquire about other means of paying off consumer debt or why they were having financial problems how to prevent from getting in the situation again or creating a budget they were only concerned about enrolling the clients in the dmp during the years of the examination there were no educational seminars the only educational material disseminated was via their e-mail or regular mail after a client has enrolled in the dmp org e-mail address for newsletters is em the material has some educational content however the effectiveness is dependent upon a client's motivation to read and study them it appears the educational information informed the clients on how to control their finances through debt management and debt consolidation programs no charitable purpose charitable_class org does not target a particular charitable_class for example unlike the organization in revrul_69_441 org does not restrict its activities to low income individuals and families and charges fees for services rendered counseling is provided only to clients that enroll into a dmp org offers its services only to dmp enrollees the program is offered to all who either call or visit org website form 886-a department of the treasury - internal_revenue_service page schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended 5-x- org ein 200x 5-x-200x a review of the client profiles indicated there was no set guideline for monthly income or number of creditors to participate in the dmp specific guidelines are set by the participating credit card companies some clients had records showing no monthly net_income up to dollar_figurex of monthly income org did reduce some of the fees however none of the fees were waived business_purpose in revrul_69_441 the organization established budget plans in consumer credit_counseling_services of alabama inc v u s supra the organization administered a debt management program but the dmp activities were very small compared to their educational activities in consumer credit_counseling_services of alabama inc v us supra only x percent of the counselor's time was applied to debt management plans and the charge for the service was nominal org differs from this organization in that its dmp program constitutes the majority of its activities also it adds a fee for service dollar_figurex to dollar_figurex to each client's monthly statement which is a significant percentage of its annual revenue org's large number of dmp clients an average of x is one indication that its activities are primarily related to debt management and creditor intercession like the organization in scripture press foundation supra org's minimal educational activities are incidental to its dmp activities org's operation of a dmp in and of itself does not qualify as conducting an exempt_purpose activity this non-exempt purpose activity is substantial in nature thereby destroying the organization's tax exempt status org's emphasis on its very large dmp is an example of its underlying commercial motive as in better business bureau of washington d c supra org has a commercial hue and its activities are largely animated by this commercial purpose in effect since the credit that clients placed into the dmp is mainly credit cards org worked to collect on monies on behalf of the credit card companies via the dmp this placed org in direct competition with for- profit collection agencies which creditors use to collect certain accounts the dmp's prominence is further demonstrated by the content of voluminous calls between org workers and clients wherein most of the conversation was dmp-oriented operated for substantial private benefit the government's position is that org is not operated exclusively for charitable purposes such as those described in sec_501 because it operates for a substantial private not public benefit org's primary activity is its debt-management program which is not a charitable activity described in sec_501 as discussed above org is not furthering any charitable purposes when it mass markets its dmp and processes payments to creditors operation of the dmp benefits the private interests of org its president form 886-a page department of the treasury - internal_revenue_service year period ended 5-x- 200x 5-x-200x schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number org ein employees and rr their private benefit far outweighs any public interest therefore org serves a substantial private interests and its net_income inured to an insider private benefit sec_501 does not prohibit dealings between a charitable_organization and its insiders as long as those dealings are at arm's length in good_faith and reasonable for example if an organization pays a reasonable_compensation to its founder for services rendered that is not inurement however when the interests of the charity are sacrificed to the private interests of those in control exemption is precluded because the organization is serving private interests in est of hawaii v commissioner supra at cite page the court stated the organization depended on its tax exempt status for its business relationship with several for-profit corporations an element that indicates the possibility if not likelihood that the for-profit corporations were trading on such status this is analogous to the relationship between org and rr org's sec_501 status was crucial to rr marketing activities without it rr could not have conducted its marketing it appears that the main reason org was organized as an exempt_organization was to avoid the regulatory provisions of the credit repair organizations act croa u s c section et sec croa was enacted to protect consumers by banning certain deceptive practices in the credit counseling industry including forbidding the making of untrue or misleading statements and forbidding advance_payment before services are fully performed u s c 1679b if org were a for-profit company federal_law would prohibit it from purchasing leads form rr and procuring a service to make cold calls to potential customers because sec_501 organizations are exempted from croa org and rr are able to engage in deceptive business practices that congress intended to prohibit when it passed the croa law this demonstrates that org is operated for a substantial non-exempt purpose which is carrying on a business while avoiding federal regulation furthermore org could not collect fair share payments from creditors if it did not have exempt status the entire dmp business depended on an organization having tax-exempt status the providing of a program for consolidation of debt payments with lower interest rates for clients and a convenient debt collection service for creditors is not an exempt activity in and of itself the debt management program provided by org was not incidental to a primary educational program rather the educational activities appeared to be incidental to its primary activity which is the selling of dmp to the public form 886-a department of the treasury - internal_revenue_service page schedule number or exhibit form 886-a rev date explanations of items year period ended 5-x- name of taxpayer 200x 5-x-200x org tax identification_number ein taxpayer's position the taxpayer has not provided the agent with their position at this time conclusion org was not operated exclusively for exempt purposes because it did not engage primarily in activities that accomplish an exempt_purpose more than an insubstantial part of its activities are in furtherance of a non- exempt_purpose and it operated for the purpose of serving a private benefit rather than public interests accordingly it is determined that org is not an organization described in sec_501 and is not exempt from income_tax under sec_501 effective june x 200x form 886-a department of the treasury - internal_revenue_service page
